 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchweigers,Inc.andLocal 2357, International Asso-ciationofMachinists and AerospaceWorkers,AFL-CIO. Case 18-CA-2782August 27, 1970DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSMCCULLOCHAND JENKINSOn April 23, 1970, Trial Examiner Josephine H.Klein issued her Decision in the above-entitled pro-ceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer further found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint, and recommended that suchallegations be dismissed. Thereafter, the Respondentfiled exceptions to the adverse portions of the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the brief,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, Schweigers, Inc., Watertown, SouthDakota, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINEH. KLEIN, TrialExaminer-Upona chargefiledagainst Schweigers,Inc (Respondent)by Local 2357,InternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO (theUnion or IAM)onMay 13,1969,' a complaint was issued on December 18. Pursuantto due notice, a hearing was held in Watertown, SouthDakota, before the undersignedTrialExaminer on January27, 28, and29, 1970.The General Counsel and Respondentwere represented by counsel and the Union by a GrandLodge Representative.All parties were given opportunitytopresent evidence and to examine and cross-examinewitnesses.The parties waived oral argument and thereafterthe General Counsel and Respondent filed briefs.Uponthe entire record,observation of the witnessesand consideration of the briefs, the Trial Examiner makesthe following.FINDINGSOF FACT AND CONCLUSIONS OF LAW1. JURISDICTIONAL FINDINGSA. Respondent, a corporation operating plants in Water-town, South Dakota, is engaged in the sale and serviceof truck and trailer equipment. In the course of its business,itannually purchases raw materials valued in excess of$50,000 which are shipped to its Watertown, South Dakota,plants directly from points outside South Dakota It annuallysells products valued in excess of $50,000, which productsare shipped directly to points outside South Dakota.Respondent is, and was at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) or the Act 2B. The Union is a labor organization within the meaningof Section 2(5) of the Act.IfTHE UNFAIR LABORPRACTICESA. The IssuesThe complaint, issued on December 18, alleges that atall times sinceMarch 7 Respondent has refused to bargainin good faith with the Union, which was certified as theexclusive collective-bargainingagent for Respondent's pro-duction and maintenance employees' in April 1964. Thecomplaintalleges certainspecific acts as violative of theAct, in addition to an overall pattern of bad-faith or surfacebargaining sinceMarch 7. The complaint furtherallegesthatRespondent violated Section 8(a)(1) by threateningto discharge strikers and by advertising for workers toreplace the strikers Finally,it isalleged that Respondentviolated Section 8(a)(3) by discharging strikers.Respondentmaintainsthat the alleged discharge of strik-ers and certain other specificallegedconduct, even if viola-tive of the Act, have been fully remedied by Respondent'scompliance with a settlementagreementapproved by theRegional Director on July 23. Respondent contends thatithas no further obligation to bargain with the UnionIEceptwhere other«t,e Indiw,,ted all date,hercm arL in 1969'National Labor Relat,omAu a. amended (61 Stat 136 71 tit.u X1919USCSep ICIet,egIThe propriet% of the unit i. not in quewon185 NLRB No. 55 SCHWEIGERS, INC421because by November 4 the parties had bargained to animpasse and Respondent then had a good-faith doubt asto the Union's continuing majority status, which doubtRespondent sought to submit to the Board by filing arepresentation petition on November 12 (18-RM-699).Although the parties have not so argued the case, intheExaminer's opinion the first issue to be decided iswhether Respondent violated the settlement agreement ofJuly 23 or thereafter committed unfair labor practices war-ranting setting aside the settlement agreementOnly ifitisfirstdetermined that the settlement agreement wasproperly set aside and should not be reinstated, will itbe in order to determine whether Respondent committedthe presettlement violations alleged in the complaint. SeeFurr's Cafeteria, Inc.,179 NLRB No 35, fn 1.B. Background and ChronologyThe Union was certified in April 1964. In all negotiationsafter the certification, Respondent's chief bargaining spokes-man was Henry N Teipel, an independent managementconsultant with offices in Minneapolis. He was accompaniedby Don Schweiger, sole owner and manager of Respondent,and Howard Landon, Respondent's sales manager. At alltimes in 1965 and thereafter, the Union's bargaining wasconducted by Peter Popp, IAM Grand Lodge Representa-tive,accompanied by an employee committee At two ofthemeetings, another Grand Lodge Representative wasalso present. Except to the limited extent specified below,Teipel and Popp were the negotiators. An unfortunateclash of personalities between these two men appears tohave colored much of the bargaining throughout!The parties' first collective-bargaining agreement waseffective fromApril 1, 1966, through March 31, 1967.Two successive 1-year contracts were then executed, thelast expiring on March 31, 1969 Prior to the expirationof the third contract, both Respondent and the Uniongave notice of their desires to terminate. Negotiations fora new contract commenced on March 7, 19691 The secondnegotiating session, held onMarch 28, did not result ina new agreementBefore the March 28 meeting, Popp attempted to enlistthe aid of the United States Mediation Service, but therewas no mediator available at that time However, Federalconciliator Simon Zuiker arranged and conducted all thenegotiating sessions after March 28 At Mr. Zuiker's request,the Union postponed a strike originally scheduled to startApril 1, the day after expiration of the contract.On April 23 a strike and picketing began 6 The nextPopp testified that Grand Lodge Repre+entauic \ ogel ,uti ndcd thL Ia tmeeting on November 4 hccau eMr ZuikLr the medi,itorl thought a+long as Teipel kept blo"ing up It meeung+ and I ii,i+ hl.... in,-, hai,k at hunhe' picture "that anotherneii laceshould wine into the''On the same day, Respondent was served with papers initiatingan action by the Union in the United States District Court seekingto compel Respondent to arbitrate several grievances That action wastried in November and was awaiting decision at the time of the presentheanngThe Union understood that Respondent had agreed to extend theexpired contract through April 22 Respondent denies that it had agreedto any such extension It is unnecessary for the purpose of this Decisionto resolve any conflict on this pointbargaining session, on May 8, also failed to achieve agree-ment on a contract. On May 13 the Union filed an unfairlabor practice charge alleging that Respondent had refusedto bargain in good faith since March 28 and had unlawfullydischarged the strikers Both the strike and contract negotia-tions continued, with bargaining sessions being held onMay 26, June 9 and 16, and July 11.On July 16 Respondent signed an informal settlementagreement, which was then signed on behalf of the Unionand approved by the Regional Director on July 23 Thesettlement agreement provided,inter alia,that Respondentwould bargain in good faith with the Union and wouldreinstate the strikers "upon their unconditional applicationto return to work "Again, both the strike' and contract negotiations contin-uedNegotiatingmeetings were held on August 5 and19 and September 9, without successful consummation ofan agreement. At a meeting convened on November 4Respondent announced 'its refusal to continue negotiationson the grounds that the parties had reached an impasseand Respondent believed that the Union no longer represent-ed a majority of the unit employees Respondent reduceditsposition to writing in letter addressed to the UniononNovember 7 and on November 12 filed a petitionfor a Board-conducted election (18-RM-699)On November 29 the Union made a written requestfor the resumption of negotiations In its letter the Unionmaintained that no impasse existed and that Respondenthad wrongfully withdrawn recognition and refused to contin-ue bargaining. Respondent did not reply to that letterOn December 18 the Regional Director issued an ordersetting aside the settlement agreement on his conclusion"that the Employer has failed and refused to bargain withtheUnion in good faith" and "that the provisions ofthe settlement agreement have not been carried out bythe Employer." Simultaneously the present complaint wasissued alleging misconduct both before and after the settle-ment agreement On December 19 the Regional DirectordismissedRespondent's election petition because of thependency of the complaint. Respondent took no appealfrom this dismissal.8C. Alleged Postsettlement Misconduct1.Refusal to bargainThe complaint alleges that since March 7 Respondenthas negotiated "in bad faith and with no intention ofentering into any final or binding collective-bargaining agree-ment " In addition, it is alleged that since March 29Respondent has refused to negotiate concerning "job ratings,job classifications andmerit ratings" and the employeegroup insurance plans, which Respondent unilaterallychanged on March 15. In the July settlement agreementRespondent had committed itself to bargain in good faithand, specifically, to meet "at reasonable times upon request"'One striker returned to work on July 17 As of the time of thepresent hearing, the remaining 10 stnkers were still out°This fact was verified from the Board's records, of which the Examinertakes official notice 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDand to "bargain, upon request.concerning changesin the group insurance plan." Respondent contends thatit fully met its obligation under the Act and the settlementagreement until November 4, when the parties had reachedan impasse, which relieved Respondent of the obligationto continue bargainingaThe wage structureThe present negotiations were for the fourth agreementbetween the parties The first agreement had taken 2 yearsto negotiate. The 1967 and 1968 agreements had beenreached in two and three meetings, respectively, with a2-week strike in 1968.At the first meeting in 1969, on March 7, Respondentoffered a wage increase of 8 cents per hour Teipel crediblytestified that the Company took the relatively unusual stepof making a wage offer before noneconomic matters weredisposed of to communicate its desire to reach agreementexpeditiouslyHe reasonably contended that the 8 centswas considered a substantial first offer in view of thefact that the 1966, 1967 and 1968 agreements had beenreached at hourly increases of 10 cents, 10 cents and15 cents, respectively.At the second meeting, on March 28, after being servedin litigation brought by the Union, Respondent demandedelimination of the checkoff, the only contract change itsought. Teipel testified that this demand was purely strategicand it was not pressed to impasse.At the March 7 meeting the Union presented 26 numbereddemands for contract changes.' These demands werereviewedseriatimand agreement was reached on somebefore the meeting adjourned.One of the Union's major demands was. "Delete presentmerit system. Provide job classifications. Provide 50 centsincrease [across] the Board " The Union orally listed eightor nine classifications, within which it wanted automaticwage progressions to specified maximum rates The matterwas discussed at virtually all subsequent meetings withRespondent stating its opposition to job classifications andautomatic increases. Teipel said that the classifications wereunnecessary in such a small plant; that Respondent's opera-tions did not call for highly skilled workers; and thattheCompany desired to continue its established policyof encouraging and rewarding individual performance.The Union's demand for job classifications with automaticwage progressions within classifications had been a promi-nent issue in the negotiations in 1967 and 1968 10 In thoseyears the Company had successfully bargained for incorpo-rating into the agreement its long-established policy ofperiodic wage reviews and semiannual performance evalua-tions for merit increases to individual employees. The disa-greement between the parties was sharp and concernedbasic principles.Although there were several unresolvedissuesbetween the parties, as the 1969 negotiations pro-gressed, they were more and more dominated by the issueSince several of the demands were multipart, the actual numberwas higher10There is no specific evidence as to whether this matter was alsodisputed in connection with the original contract,executed in 1966of evaluation of individual ability versus job classificationas the basis of determining wages and wage increasesBoth sides made some concessions on various issuesOn June 30, Respondent proposed a 3-year contract withannual increases of 10 cents, 12 cents and 15 cents, alongwith some other concessions The Union membership, agree-ing with Popp's opinion, rejected this offer. Job classifica-tions and automatic wage progression remained a Uniondemand and Respondent persisted in rejecting the demand.The Company did state that it might consider three classifi-cations of shop craftsman, shop assembler and shop helper,but Respondent offered no definitions of the three classifica-tions and the suggestion was abandoned without any discus-sion or serious consideration. The basic issue of individualwages based on merit versus job classifications with automat-ic increases remained the major subject of discussion, withno perceptible progress having been made thereon in theeight bargaining sessions held before July 26, when thesettlement agreement was reached, subject to the RegionalDirector's approvalOn August 5, at the first meeting after the settlement,Respondent offered to adopt either the 3M or the NationalMetal Trades job evaluation plan, but the Union wouldnot consider these " That meeting was ended by the mediatorbecause, in Popp's words, "The Union took the positionthatwe got to have the wage and job classification" andthat "unless the union accepts the merit system and thejob evaluation program and drop all other issues, thereis no use meeting any more."Teipel was unable to attend the next meeting, on August19,andMessrs. Schweiger and Landon bargained forRespondent. In the morning Popp presented a writtenproposal on job classifications and wages. He proposedfive classifications of "production workers" and three inthe "truck trailer and body mechanic department " Theproposal called for automatic increases in specified amountsfor each classification at the end of 30 days, 3 monthsand 6 months, with specified amounts available for meritincreases thereafter. The Union proposal further providedthatRespondent would state reasons whenever a meritincrease was denied and denial would be subject to thecontractual grievance and arbitration provisions of the col-lective-bargaining agreement 12A discussion ensued, concerned primarily with the place-ment of individual employees within the suggested classifica-tion.Then, after a luncheon recess, Schweiger presenteda countersuggestion of five named classifications, whichcoincided with Popp's proposed classifications of "produc-tion workers," with one title changed. Schweiger's proposaldid not include any wage rates but there was some discussion" The plans were not described at the hearing The Company offereda copy of the 3M plan to the union negotiators for inspection butthe offer was rejected IAM representatives would presumably be familiarwith the National Metal Trades plan" There was an unresolved conflict between Popp and Teipel astowhether the denial of ment increases had previously been subjectto grievance Popp apparently maintained that the Company had takenthat position that denial of merit increases was not subject to grievanceNo such grievance apparently had ever been brought, Popp maintainingthat the Union had simply recognized the futility of doing so Teipel,however, testified that Respondent considered such denial as grievable SCHWEIGERS, INCof that matter,with the Union translating its proposedwage ranges to Schweiger'salternativeclassifications.According to Popp,Schweiger was not unreceptive to theprinciple of automatic wage progression but felt he couldnot adopt Popp's detailed proposal in all respects becauseof the high wage level. Popp's testimony continued.Q. On August 19th, was there any agreement betweenthe Union and the company on wage rates?A. .Afterwe discussed all this, Mr Schweigerthought we was too high. He also was happy withthe idea of the classifications,and he says he wants,now he wanted a recess to study the union'swagesand classifications...So he got up, and whenhe got up, Mr.Landon says to me, "Say, Pete, ifwe grant you these wages and grant you this classifica-tion,have we got a contract?"I says, "If you grantus this and whatever has been granted to us in thepast,Iwill even go better than that,Iwill reducesome $3.25,just so we have a contract."So he says,"You will?"Then they both walked out smiling.Substantially corroborating Popp,Schweiger testified thathe "had no objection to the classifications"but that theproblems involved the placement of the employees withinthe classifications and "the subject of automatic wage pro-gression."Schweiger acknowledged that he had agreed thathe "would seriously consider the subject discussed thatday."At thenext meeting, held on September 9, Teipel statedthatRespondent would not agree to wage classificationsand insisted upon retaining the Company's job evaluationand merit review system.According to Popp, Teipel "actedlike he didn'thear" Popp's inquiries concerning the classifi-cations discussed at length during the August 19 meeting.Poppmaintained that Teipel gave no explanation ofRespondent'srejection of the job classification plan, butsimply insisted on Respondent'smost recent offer, whichthe Union membership had previously rejected.Teipel testified that he explained Respondent's objectionthat the Union'sproposal of August 19 "cuts the gutsout of the Company's previous merit review program "His analysis disclosed that the Union'sdemand providedautomatic wage increases from two to three times as largeas possiblemerit increases." This analysis is accurate."Wherever the truth lies as to extent of Teipel's explanationof the Company'sposition at the September 9 meeting,there is no dispute that the discussion became "heated"and the mediator ended the meeting before lunchtime.The General Counsel maintains that Respondent wasguilty of refusal to bargain on September 9 when"Teipelrefused to discuss job classifications,reverted to the merit-review proposals,and thereby withdrew agreement to the" Teipel's wording was that the schedule "shows about anywherefrom two-thirds to three-fourths of the spread from the bottom to thetop is automatic "" For example, for the highest classification the Union proposed aminimum hourly rate of $2 increased to $2 30 in 30 days, to $2 60after 3 months, and $2 90 at 6 months, with an additional 35 centsthen available for merit increases,up to a maximum of $3 25 per hourat the end of a year For janitor, the Union proposed a minimumof $1 80, increasing to $1 95 in 30 days, $2 10 in 3 months, and $225in 6 months, with an additional 15 cents for merit increases423job classifications" which had been "proposed by Respond-ent." But, as Popp conceded, no agreement had been reachedin the August 19 meeting His testimony itself indicatesthat Schweiger had shown himself amenable only to thepossibility of five designated classifications and had declinedto discuss wages as such. Schweiger's "proposal" of classifi-cations contained no reference to wage ranges or progressionAgreement on classifications in itself would serve no purposeabsent mutual understanding as to the use of which classifi-cations would be put, and there is no evidence that Schweigerindicated willingness to abandon merit evaluation as thedominant factor in employees' monetary advancementThe conclusion is inescapable that, in their desire toreach ultimate agreement, Popp and Schweiger avoideddiscussion of the real issue in dispute It was Teipel'ssubsequent analysis which laid bare the insubstantialityof the apparent rapport between Popp and Schwefger."On all the evidence, the Examiner concludes that theGeneral Counsel has failed to establish that on September9 Respondent in bad faith withdrew a tentative agreementpreviously reached. On September 9 the parties were, asthey had been for some time, deadlocked on the fundamentalissue of wage determination.Nothing had changed by November 4, when the twelfth,the final,meeting was held. Popp's testimony leaves nodoubt that the Union was not prepared to enter any contractwithout agreement on "the wages and job classifications "1fiThat issue had been discussed at almost all of the 1969meetings and in the course of negotiating the 1967 and1968 agreements. There is no suggestion that the Unionwas prepared on November 4 to present any offer orargument calculated to change Respondent's position Thus,even if there were other unresolved issues," further negotia-tions would have been futileThe General Counsel maintains that "the whole courseof bargaining shows a fixed intent on the Respondent'spart not to agree to relinquish control over wage ratesand wage increases." This statement embodies an exaggera-tion of Respondent's positionRespondent was offeringacross-the-board increases to existing employees. And itwas committing itself to periodic reviews of wages generallyand semiannual evaluation of individual employees. Popp" Presumably Teipel had been retained by Respondent for just thissort of analytical advice According to Popp, Teipel had caused Schwergerto stiffen his position on another item in the second bargaining session,onMarch 28 Popp testified "The [Union's] proposal number 7, atthat timeMr Schweigerclaimed he had no problem with thatnowMr Tefpel then whispered to him, `Pete is trying to give youthe shaft here' So then he said no afterwards, he pointed out, I suppose,the shaft we had been giving him "On cross-examination, Popp testifiedQSo in your opinion the merit review was probably oneof the chief issues keeping the parties apart?A And the job classifications, none of them had a job classificationHere is where an agreement would have resulted, what they hadagreed to give me plus the wages and job classifications, then therewould have been" It is not clear what, if any, substantial issues remained At onepoint Popp testified that the Union's "discrimination" clause remaineda hard-core issue However, although the record is somewhat confused,it appears that on June 30 Respondent had offered to accept the Union'sproposed "discrimination" clause as amended in a manner satisfactoryto the Union The insurance issue is discussed below 424DECISIONSOF NATIONAL LABOR RELATIONS BOARDtestified that Respondent had refused to consider the denialof merit increases a subject to the grievance procedurein the contract, although on this point his testimony wassomewhat confused. Teipel, however, testified that Respond-ent did consider the denial of merit increases to be aproper subject of grievance.1e The Union's 1969 demandsincluded a provision that the denial of ment increaseswas to be subject to grievance. However, that provisionappears not to have been specifically discussed becauseof the basic disagreement as to the wage structure.The record does not establish that Respondent was insist-ing upon unfettered control over wages; it shows onlythat Respondent was unwilling to relinquish as much controlas the Union was demandingIn any event, it is notper sean unfair labor practicefor an employer to bargain for a contractual provisiongiving it unilateral control over a term or condition ofemployment. SeeNL.R B. v American National InsuranceCo., 343 U.S. 395 On the other hand, insistence on virtuallyunfettered control over wages may constitute one factorevidencing an overall pattern of 'bargaining in bad faithwith no desire to reach agreement.Tex-TanWelhausenCo., 172 NLRB No 93, enfd. 419 F 2d 1265 (C.A 5);East Texas Steel Castings Co.,154 NLRB 1080 On therecord in this case, the Examiner cannot conclude thatRespondent's insistence upon merit evaluation as the corner-stone of its wage policy was violative of the Act Obviouslyitcannot be said Respondent's proposal was one whichitknew the Union would certainly reject, in view of thefact that the Union had acceptedit inthree prior contractsRespondent had already made several concessions and,as heretofore noted, had offered a 3-year contract withannualacross-the-board increases of 10 cents, 12 cents,and 15 cents per hour in addition to continuation of theexistingmerit increase provisions.19 Additionally, Respond-ent had proposed limited job classification plans, apparentlyretainingmerit evaluation, but the Union had refused toconsider them.It is clear, as the Federal mediator recognized, thatby November 4, the parties' respective positions on wagedetermination policy had so hardened that further discussionwas then impossibleThe General Counsel contends that if an impasse existedon November 4, it was broken on November 29, whentheUnion wrote a "come-down" letter and requested" Teipel apparently stated this position in the course of the negotiationsPopp testified "During negotiations Mr Teipel would say it is coveredAnd to make sure we all know about it, let's add the clause thatthemerit review is covered, but he would refuse Q And because youfelt that the merit rating system was not subject to the grievance procedureyou did not file any grievances9 A Right Subsequently after that becausethese grievances happened in the beginning"" Popp testified that on July I I the Union "accepted the wage offer"In view of the Union's continued insistence on job classifications withspecifiedwage rates and automatic wage progression, it is difficult tounderstand what "acceptance" of Respondent's wage offer entailed Aslate as November 29 the Union's written proposal called for hourlyrate increases ranging from 45 cents to 90 cents (all but one classificationgetting 60 cents or more) within 6 months Popp also testified thaton July 11 the Union said it would agree to a 3-year contract onlyif there was a cost-of-living provision, to which Respondent had notagreed and which the Union had agreed to drop from its demandsin a 1-year contractresumption of bargaining. In that letter Popp said thattherewere "stillmany open issues to talk about"; thathe was "flexible about [his] job classifications and wagerate proposals"; and that "[t]he union has not made finaldemands " However, Popp's letter then proceded.Subject to agreement on a complete contract I proposethese lower wage rates to go with Mr. Schweiger'sjob classification that I accepted.There followed a classification and wage rate scheduleprecisely the same as that submitted by the Union onAugust 19 except that each figure had been reduced by5centsThere was no retreat from the Union's eightclassifications," the amount and timing of automatic increas-es within classifications, or the amounts available for addi-tionalmerit increases Since Popp had indicated on August19,when he presented the wntten proposal, that he waswilling to lower the wage level he demanded, the November29 proposal represented no new concession Thus therewas no substantial change in the Union's position on theimpasse issue. It is only "[w]here the position of one ofthe parties undergoes a substantial change" that an impassecan be said to have been broken so as to render furtherbargaining potentially fruitfulWebb Furniture Corp.,152NLRB 1526, 1529, enfd. 366 F 2d 314 (C.A4);SharonHats,Inc.,127NLRB 947, enfd 289 F.2d 628 (C.A.5).In context, the Union's retreat of 5 cents per hourfrom its August 19 proposed wage schedule was "trivialormeaningless "N.L.R B. vWebb Furniture Corp., 366F.2d 314, 316 (C A. 4),Transport Co. of Texas,175 NLRBNo 130 (TXD).On all the evidence, the Examiner finds that the partiesbargained to an impasse on the wage structure issue andthat the impasse was not broken by the Union's letterof November 29b Group insuranceEarly in March Respondent announced to the employeeschanges in the Company's group insurance plan withoutconsultation with the Union 2iAmong the 26 demands for contract changes presentedby the Union at the first negotiating session, on March7,was adoption of the IAM health and welfare,plan atno cost to the employees. Popp complained of the Company'shaving made changes without bargaining with the Union.But, so far as appears, the Union did not direct anyspecific objections to the changes made in the existingpolicy but was concerned with securing adoption of theIAM plan.The Union's charge alleged the unilateral changes inthe group insurance plan as violative of Section 8(a)(5)of the Act. In the settlement agreement of July, Respondent" ° Mr Schweiger had listed only five on August 19" Respondent introduced undisputed evidence that the changes consti-tuted an "upgrading" of the policy, with increased benefits and premiumsRespondent's evidence was also undisputed that the changes, effectiveMarch 15, had been required by the insurer, with Respondent givenno alternative other than to adopt the new terms or have the coverageterminatedThe plan is voluntary for the individual employees and isfinanced jointly by the employer and participating employees SCHWEiGERS, INCspecifically agreed to "bargain upon request,with [theUnion] concerning changes in the group insurance plan "The matter was discussed at the first postsettlementbargaining session, on August 5.According to Teipel andSchweiger,Schweiger stated that the existing plan hadbeen studied by independent insurance agents who hadunanimously stated that they could not offer better, oreven as good,coverage at comparable cost. Schweiger furthertestified that the insurance had proved very satisfactory.Schweiger also testified that he said he was amenable toconsideration of any alternative the Union might presentwhich provided as good or better coverage at the sameor lower cost Concerning the Union's demand for adoptionof the IAM funds,Teipel testified that he explained atsome length that he had had considerable experience withjointly administered welfare funds and had found themgenerally unsatisfactory.Popp denied that Respondent had explained its position.He maintained that the Company representatives took anuncompromising,take-it-or-leave-it position that it wouldnot consider any alternative to its existing plan underany circumstances.However, Popp also testified thatRespondent refused his demand for data he needed "so[he] could give them a quote." He testified that, althoughthe Company gave him the booklet describing the benefits,it gave provided data enabling him to "make a determinationof relative costs."ThusPopp's testimony itself indicatesthat he believed himself free to submit an alternative planfor consideration.There is no indication that he ever serious-ly suggested consideration of any alternative other thanthe IAM health and welfare program, as originally demand-edOn all the evidence,and the demeanorof thewitnesses,the ExaminercreditsSchweiger'sand Teipel's testimonyand finds that,while rejectingthe IAM healthand welfareprogram, Respondent left openthe door for the Unionto present for consideration an alternative insurance plan.22However, the Union never renewed its request for relevantinformation.AfterAugust 5 the Union made no attemptto discuss the matter because, in Popp's words, "It wasconsidered a dead issue.Theyhad gave us no answer."So faras appears,itwas not until itsletter of November29 that theUnion again mentioned insurance coverage.In that letter,Popp said.I thinkyourwithdrawal of recognition was the wrongthingto dobecause we still have many open issuesto talkaboutThereisthe insurance question thatyou agreed to bargain about.Popp did notsuggest that he had any new proposal orargument to make onthisissue.Under all thecircumstances,it cannot befound thatRespondent's failureto reply to the November 29 letter constituted a breach ofits commitment to "bargain,upon requestconcerningchanges in the group insurance plan."23" Respondent's evidence suggests that to be given any consideration,any alternative must, like the existing plan, be available to all Companypersonnel,not merely unit employees" In view of the impasse on the wage classification issue,it is difficultto see what purpose could be served by resuming negotiations to reopenan additional Union demand425On all the evidence,theExaminer concludes thatRespondent was not guilty of any unlawful refusal tobargain in violation of either Section8(a)(5) of the Act orthe July settlement agreement in the periodJuly 23throughNovember4, when a genuine impasse existedcFrequenci of nieeltnesThe fact that there were only four meetings after approvalof the settlement agreement does not establish a refusalto bargain on Respondent'spart.August 5, less than 2weeks after approval of the settlement agreement,was thedate set by the conciliatorThatmeeting commenced at9:30 a.m. and by 11:30 the discussion had become so"heated"that the mediator separated the parties and keptthem separated when the session resumed at 1.30, afterlunchThe meeting was then terminated at about 2:40p.m.Although Popp complained that Respondent wouldnot devote sufficient time to negotiating and that meetingswere prematurely ended to enable Teipel to make theafternoon plane to Minneapolis,Popp conceded that attheAugust 5 meeting the "Union took a position thatwe got to have the wage and job classification"and themeeting was adjourned when the mediator,having metseparatelywith each side, said'"that unless the Unionaccepts the merit system and the job evaluation programand drop all other issues,there is no use meeting anymore " Before the participants left, the mediator scheduleda further meeting for August 19 The August 19 meeting,from which Teipel was absent, was very satisfactory toPopp.The next meeting, on September 9, was ended inthemorning because the mediator"thought [the parties]were too heated up"and Popp expressed his agreementthat "maybe it is a good idea we don't meet today becausethey are hot, or [Teipel] is putting on a good show, oneor the two "Thereafter,on September 24, in response to a requestfor a compliance report, Respondent wrote to the RegionalCompliance Officer,that,inter alia:Itappears that the Employer and the Union havebeen at a Deadlock situation since the Union is insistingon the elimination of some clauses from the previousagreement and also the inclusion of several new clauseswhich the Employer feels are unnecessary and undesira-ble.The Union in our opinion,isunwilling to moveoff their many demands and there are many unresolvedissues*Regarding meeting at reasonable times to bargain, Ibelieve the Federal Conciliator's minutes would showthat each meeting has been set a mutually agreeddateAt no time have we refused to meet at a timerequested by the Union or the Federal Conciliator.These statements are fully supported by the evidenceadduced at the present hearing.The conciliator then attempted to schedule a furthermeeting for October 22, but Teipel was unavailable onthat date and it was set for and held on November 4There is no evidence that the postponement representedbad faith "stalling" by Respondent. As set forth below, 426DECISIONSOF NATIONALLABOR RELATIONS BOARDtheNovember 4 meeting served further to harden animpasse. The evidence establishes that no useful purposewould have been served by extending that meeting, whichwas ended shortly after it began.There is no basis for concluding, as the General Counselmaintains, that potentially fruitful negotiations were prevent-ed by Teipel's haste to make a plane. On the recordas a whole, the Examiner finds that the General Counselhas not established that Respondent failed and refusedtomeet at reasonable times for contract negotiations afterJuly 232Withdrawal of recognitiona.The violationThe only other postsettlement unfair labor practice allegedisRespondent's withdrawal of recognition of the Unionon November 4. There is no dispute that on November4Respondent announced its refusal to bargain furthernot only because of the existence of an impasse and butalso because of its doubt as to the Union'scontinuingmajority.At the hearing Respondent's counsel presented the Com-pany's good-faith doubt of the Union's majority only asalternativedefense to the refusal-to-bargain allegation 24However, Respondent's two positions cannot be treatedas alternative defenses, with decision favorable to Respond-ent on theimpasseissue being completely dispositive, sincetwo separate unfair labor practices are alleged, i.e., refusalto bargain and refusal to recognize. The existence of animpasse may constitute a defense to a refusal-to-bargainaccusation, but it cannot warrant withdrawal of recognitionfrom the employees' bargaining representative. The distinc-tion isnotmerely technical, but, on the contrary, hasimportant practical ramifications, not the least of whichare anemployer's obligations to resume negotiations ifthe union should alterits bargainingdemands sufficientlyto break theimpasse, andto consult the union beforemaking anychangesinwages or terms and conditionsof employment.The General Counsel and Respondent apparently viewthe determinative questionas beingwhether by November4 Respondent had bargained in good faith for a "reasonabletime" after the settlement before questioning the Union'smajority.I.M. Jaffe and Sons,176 NLRB No. 66.W.B Johnson Grain Co,154NLRB 1115 enfd 365 F.2d582 (C.A. 10);Poole Foundry & Machine Co.,95 NLRB34, enfd. 192 F.2d 740 (C A. 4), cert. denied, 342 U S.945;N.L.R.B v. Shurtenda Steaks, Inc.,397 F.2d 939(C.A 10). In the Examiner's opinion, however, it isunneces-sary to determine whether Respondent bargained with theUnion for a "reasonable time" after execution of the settle-" In his opening statement he said "Secondly, and failing the efficacyof the impasse defense, or in the alternative, we believe, we have goodfaithdoubts that this union no longer represents a majority of theand as of thelastmeeting,namely, November 4, 1969, the companyadvised the union of this doubt and expressed to the union,so statingcategorically, that it saw no further need for continued recognition onthe part of the company toward the union "ment agreement because, for the reasons hereinafter setforth, it cannot be found that Respondent had a good-faith doubt of the Union's continuing majorityRespondent asserts that "There is no dispute that theUnion lacked majority status when the Company withdrewrecognition at the November 4 meeting "25 Respondent basesitsclaimthat the Union had lost its majority on thealleged fact that on November 4 it had working 9 full-time and 7 "regular part-time" employees, while only 10employees were out on strike.In itsbriefRespondentsays that "the Union lost its majority because the Companycontinued in operation and hired replacements for the eco-nomic strikers "26While the General Counsel does notexplicitly concede that the Union had lost its majoritystatus, neither does he deny such loss, contending that"even if the Union did not represent a majority of theemployees in theuniton November 4, a bargaining orderhere is nonetheless warranted "In the Examiner's opinion, Respondent's position isforeclosedby the settlement agreement, in whichRespondent made an unqualified commitment to "offerimmediate reinstatement" to all the strikers "upon theirunconditional application to return to work." As recently asSeptember 24, in a compliance report to the Board,Respondent had recognized continuing obligation in thefollowing termsThe personnel records of Schweigers, Inc. have beenchanged so the employees who went on strike havebeen changed from "Voluntary Quit" to "CurrentEmployee."If any or all employees on strikeask for work, he or they will be immediately putto work.Thus, Respondent had waived any right it might havehad to replace the strikers permanently. Without litigatingthe question of the nature of the strike, Respondent had,in effect, agreed to give the strikers the status of unfair-labor-practice strikers. Since Respondent by the settlementhad, in effect, agreed to consider the strike as an unfair-labor-practice strike, "the Company is precluded from rely-ing onthe number of replacements hired during [the]strike as evidence rebutting the presumption of continuingmajority status."` l R B % Ft is A423 F 2d 1327(C.A. 3)In addition, the record totally fails to support a contentionthat the strikers have been permanently replaced Evenif the strike was purely economic and if Respondent hadnot by the settlement agreement renounced its right toreplace the strikers permanently, the burden would be onRespondent to establish that they had been permanentlyreplacedElam v. N.L.R.B.,395 F.2d 611, 614 (C A D.C.).Respondent made no attempt to meet this burden. Onthe contrary, on questioning by the Examiner, Teipel clearly" In an opening statement at the hearing,Respondent's counsel claimedonly a good-faith doubt, which Respondent attempted to have resolvedby an election" In a letter tothe Union on November 7, Respondent said "Whileboth of us exercised over legal rights, you have, as a result, lost yourmajority status as representative of our employees Under these circum-stances, and as evidence of our good faith in this matter, we are petitioningthe National Labor Relations Board for an election to resolve this ques-tion " SCHWEIGERS, INC427indicated that at least the 7 part-time employees werehired temporarily. In this connection, his testimony was,in part-...We hope[d] the strike would be resolved andwe attempted to get it resolved and if it did thenthesemen would be, of course, back at school andso on, so I would say that we did not originallyhold them as men who were being hired on a permanentbasis.TRIAL EXAMINER. Do you know whether they weretold that this was a temporary job, in effect, pendingresolution of the company's problems?THE WiTNESS: I think this was pretty well under-stood.These were men who were only here at thevocational school and graduating and moving on, andthose that were hired in, say, April, many of themgraduated inMay or June and it was obvious thatthey would not continue even to reside here.While Teipel disclaimed intimate knowledge of Respondent'Foperations, his testimony remains uncontradicted, since noother evidence was adduced on this issue.The fact that in May Respondent advertised in the localnewspapers for employees, with one of the advertisementsspecifically seeking "permanent employees," does not alterthis finding, as in view of Teipel's testimony that it wasnot until after the settlement agreement that the Companybegan to be concerned about the status of the new employees.Teipel testifiedA..because we were very anxious on complianceand I was particularly concerned that the companyincur no potential liability by not properly reinstatingemployees who might be coming back to work oroffering too we so were continuously discussing whoisworking now and has anybody come back andif they did make sure you reinstate them right away,so we were in the process, I was continually inquiringon the head counting status to make sure we werenot incurring any potential liability of backpay*..itbecame very evident as we counted, whenwe started to count heads we discovered, I don't remem-ber exactly when this occurred, that we might benegotiating here with a minority-status union. Aftermullingthis for some time and getting counsel onit,we finally agreed that we were probably in a ratherdangerous position, especially if some of the currentlyworking employees started to raise some kind of fussPopp testified that, in response to Respondent's inquirieson August 5 and September 9, he had reported that allthe strikers intended to return to work for Respondentat the end of the strike.According to overtime records in evidence, during theyear proceeding the strike Respondent employeda maximumof 14 full-time employees within the bargainingunit. Inother evidence, the maximum number of bargaining unitemployees before the strike was placed at 16. It appearsthat additional employees, principally students, were cus-tomarily hired on only a temporary and/or part-time basis.It certainly cannot be assumed that Respondent intendedto retain its November 4 complement of nine full-timeand seven part-time employees if and when,in compliancewith the settlement agreement,it reinstated the ten strikerson their request.Accordingly,with the strikers retaining employee status,Respondent had no legitimate basis for doubting the Union'scontinuing majority.Cf.N.L.R.B v. FrickCo, supra.Thewithdrawal of recognition on November 4 was, therefore,violative of the settlement agreement and of the Act, eventhough,as hitherto found,Respondent's obligation to bar-gain was suspended by the existence of an impasse reachedafter good-faith bargainingb.Effect of violationOrdinarily Respondent's unlawful withdrawal of recogni-tion,being a substantial violation of both the Act andthe settlement agreement, would call for setting aside thesettlement agreement and determination of the alleged pre-settlement unfair labor practices.However, such actionappears unsuited to the special circumstances of the presentcase.In the settlement agreement Respondent committed itselfnot to deal directly with the employees There is no allegationor suggestion that Respondent has broken that promise.So long as the settlementis ineffectand Respondentisbound to recognize the Union, direct dealing with theemployees will be unlawful. Accordingly, no useful purposewould be served by determining whether the General Coun-sel has established, as alleged in the complaint, that Respond-ent bargained directly with the employees on March 29.A present finding that Respondent refused to bargainin good faith before the settlement agreement would leadto a bargaining order. But, as heretofore found, since thesettlement agreement Respondent has bargained in goodfaith and an impasse has been reached. Regardless of thenature of Respondent's presettlement bargaining, it wouldnot effectuate the purposes of the Act to order bargainingwhile a genuine impasse exists.To remedy the alleged presettlement unilateral changein the Company's insurance plan, the settlement agreementprovided that Respondent would bargain concerning insur-anceAs found above, that issue was negotiated and willbe further bargainable if and when the impasse is broken.SeeCentral Illinois Public Service Co.,139NLRB 1407,1417-20, enfd 324 F.2d 916 (C.A. 7).The only postsettlement violation, i.e. withdrawal of rec-ognition, basically centers around the status of the strikers.As noted above, the settlement agreement granted the strik-ers the rights of unfair-labor-practice strikers If the preset-tlement allegations of the complaint were litigated andtheGeneral Counsel were fully successful in establishinghis contention that the strike was an unfair-labor-practicestrike, the resulting order could give the strikers no greaterrights than they had under the settlement agreement.On the basis of the foregoing considerations, the Examinerbelieves that the policies of the Act will be best effectuatedby reinstatement of the settlement agreement which wassetaside by the Regional Director and issuance of anorder prohibiting Respondent from refusing to recognizetheUnion as the collective-bargaining representative of 428DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent's employees This conclusion obviates the neces-sity of passing on the allegations of presettlement miscon-duct.then be held in abeyance pending a motion to dismissthe complaint upon full compliance herewith by Respond-ent.27CONCLUSIONS OF LAW1.Respondent, Schweigers, Inc., is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2Local 2357, International Association of Machinistsand Aerospace Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act3All production and maintenance employees, all mechan-ics,welders, trailer repairmen and blacksmiths; excludingthe sales personnel, office employees, professional employees,guards and supervisors as defined in the Act constitutea unitappropriate for the purposes ofwithin the meaning of Section 9(b) of the Act.4.At all times material, the Union has been, and isstill,the exclusive bargaining representative of all theemployees in the appropriate unit for the purposes of collec-tive bargaining in respect to rates of pay, wages, hoursof employment, or other conditions of employment, withinthe meaning of Section 9(a) of the Act.5.By refusing to recognize the Union as the exclusiverepresentative of its employees in the appropriate unit onNovember 4, 1969, and at all times thereafter, Respondenthas engaged,and is engaging,in an unfair labor practicewithin the meaning of Section 8(a)(5) and (1) of the Act.6.Respondent has not engaged in any unfair labor prac-tices other than as set forth in conclusion 5, above7Except as set forth in conclusion 5, above, Respondenthas not failed to comply with the terms of the settlementagreement in this case approved by the Regional Directorfor the Eighteenth Region on July 23, 1969.8.The unfair labor practice described in conclusion 5above is an unfair labor practice affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has wrongfully withdrawnrecognition of the Union as the representative of its employ-ees, the Examiner will recommend that Respondent beordered to cease and desist from refusing to recognizetheUnion.A customary notice-posting requirement willbe includedFor reasons explicated above, under the heading "Effectof Violation," the Examiner will not recommend issuanceof an affirmative order to bargain. Rather, it will be recom-mended that the settlement agreement approved by theRegional Director on July 23, 1969, but set aside on Decem-ber 18, 1969, be reinstated Respondent's conduct will there-after be governed by that settlement agreement, as imple-mented by the order here recommendedAlthough the Examiner has found that the GeneralCounsel has not established the commission of other unfairlabor practices warranting a remedial order, it will notbe recommended that any portion of the complaint bedismissed at this time. Rather, it will be recommendedthat the settlement agreement be reinstated and the caseRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, Respondent, Schweigers, Inc.,its officers, agents, successors and assigns, shall1.Cease and desist from:(a) Failing and refusing to recognize Local 2357,Interna-tionalAssociation of Machinists and Aerospace Workers,AFL-CIO, as the exclusive collective-bargainingrepresenta-tive of its employees in the following unit:All productionand maintenanceemployees, all mechanics,welders, trailer repairmen and blacksmiths, excluding thesales personnel, office employees, professional employees,guards and supervisors as defined in the National LaborRelations Act, as amended.(b) In any like or related manner interfering with thenghts of employees guaranteed in Section 7 of the Act2. (a) Recognize Local 2357, International Associationof Machinists and Aerospace Workers, AFL-CIO, as theexclusive collective-bargainingrepresentative of Respond-ent's employees in the above-described unit.(b)Post at its Watertown, South Dakota, plant copiesof the attached notice marked "Appendix"" and of thenotice, dated "7/16/69," attached to the settlement agree-ment approved by the Regional Director for Region 18on July 23, 1969. Copies of said notices, on forms providedby the Regional Director for Region 18, shall, after beingduly signed by its representative, be posted immediatelyupon receipt thereof and be maintained by it for 60 consecu-tivedays thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken to ensure that said noticesare not altered, defaced, or covered by any othermaterial(c)Notify the Regional Director for Region 18, in writing,within 20 days from receipt of this Recommended Order,what steps Respondent has taken to comply herewith.29" There appears to be no impediment to the issuance of a finalorder with respect to part of the complaint while other portions remainoutstandingSeeIU E ( rudee Produ(n) v V L R B426 F 2d 1243(C A D C ),Federal Power Commission v Tennessee Gas TransmissionCo,371US 145" In the event no exceptions be filed as providedby Sec 102 46of the Rules and Regulations of the Board, the findings, conclusions,recommendations,and Recommended Order herein,shall, as providedin Sec 102 48 of the Rules and Regulations,be adopted by the Boardand become its findings,conclusions,and order,and all objections theretoshall be deemed waived for all purposes In the event that the Board'sOrder be enforced by a judgment of a United States Court of Appeals,thewords in the notice reading "Postedby Order oftheNationalLaborRelations Board" shall be changed to read"Posted Pursuant toa Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board ""In the event that this Recommended Order be adopted by theBoard,this provision shall be modified to read"Notify said RegionalDirector, in writing,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith " SCHWEIGERS,INC4293.Thesettlement agreement approved by the RegionalDirector for Region 18 on July 23,1969, and set asideon December 18, 1969,is hereby reinstated.4.The present proceeding is adjourned indefinitely,pending final disposition on subsequent motionWE WILL NOTrefuse or fail to recognize said Unionas the exclusive collective-bargaining representative ofour production and maintenance employees or in anylikeor related manner interfere with the rights ofour employees guaranteed by Section 7 of the NationalLabor RelationsAct, asamended.APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunityto present their evidence,theNational Labor RelationsBoard has found that we violated the law and has orderedus to post this Notice and we intend to carry out theorder of the Board and abide by the following:WE WILLrecognizeLocal2357,InternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO,as the exclusive collective-bargaining repre-sentative of our production and maintenance employeesinWatertown,South Dakota.SCHWEIGERS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice, 316Federal Building,110 South Fourth Street, Minneapolis,Minnesota 55401,Telephone 612-725-2611.